DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The election restriction of 4/19/2021 is withdrawn in view of applicant’s remarks.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:

“a seal member” (i.e. a member for sealing) (claim 7, lines 1-2; claim 16, line 2; claim 20, line 2) as disclosed in Paragraph 28 of applicant’s specification.

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 9-11, 13, 14, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Army et al. (US 2009/023043).
Regarding claim 1, Army et al. discloses an aircraft air conditioning pack assembly comprising:
An air conditioning pack (22) configured to discharge heat (Paragraphs 13-14) and an exterior panel (Defined by element 14 of 10) positioned in close proximity to the air conditioning pack (Figures 1 and 3),
Where the exterior panel comprises an opening (16) defined therein (Figures 1 and 3), where the exterior panel comprises a first side (Annotated Figure 3: Defined by 
Note: It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the claim is not patentable and is fully met by the reference.  See In re Swinehart, 169 USPQ 226.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.  In the instant case, the limitation “to facilitate transferring heat from the air conditioning pack to the free stream airflow” (lines 8-9) constitutes a functional limitation, there being no differentiating structure recited.

    PNG
    media_image1.png
    457
    608
    media_image1.png
    Greyscale

Regarding claim 2, Army et al. discloses an aircraft air conditioning pack assembly as discussed above, where the air conditioning pack comprises a heat exchanger (i.e. as defined by 23) (Paragraph 13) comprising a top side and a plurality of lateral sides (Annotated Figure 3), the assembly further comprising a layer of thermally insulative material (32) extending across the top side and the plurality of lateral sides (Paragraph 20).
Regarding claim 4, Army et al. discloses an aircraft air conditioning pack assembly as discussed above, where the air conditioning pack comprises a bottom wall (26L), where at least a portion of the bottom wall extends through the opening in the exterior panel (Figures 1 and 3, see also Paragraphs 14-15).
Regarding claim 5, Army et al. discloses an aircraft air conditioning pack assembly as discussed above, where the portion of the bottom wall extending through the opening has an airfoil cross-sectional shape (Figures 1 and 3, see also Paragraphs 
Regarding claim 9, Army et al. discloses an aircraft air comprising: a pack bay (a pack bay is defined by an opening 16) defined on an underside of the aircraft (Figures 1 and 3), the pack bay comprising an interior (Figures 1 and 3, see also Paragraphs 14-15),
An air conditioning pack (22) positioned within the interior (Figures 1 and 3, see also Paragraphs 14-15), the air conditioning pack configured to discharge heat (Paragraphs 13-14), and
An exterior panel (Defined by element 14 of 10) positioned in close proximity to the air conditioning pack and at least partially defining the interior (Figures 1 and 3, see also Paragraphs 14-15), the exterior panel comprising an opening defined therein (i.e. 16), and the exterior panel comprising a first side (Annotated Figure 3: Defined by a surface of 16B that defines the opening 16) facing towards the air conditioning pack (Figures 1 and 3), and a second side (Annotated Figure 3: Defined by a surface of 16A that surrounds the opening 16) defining an exterior surface of the aircraft configured to be in communication with a free stream airflow (Figures 1 and 3), and where at least a portion of the air conditioning pack is disposed within the opening (Figures 1 and 3, see also Paragraphs 14-15) to facilitate transferring heat from the air conditioning pack to the free stream airflow (Figures 1 and 3, see also Paragraphs 14-15: The air conditioning pack is inherently capable of transferring heat from the air conditioning 
Note: It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the claim is not patentable and is fully met by the reference.  See In re Swinehart, 169 USPQ 226.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.  In the instant case, the limitation “to facilitate transferring heat from the air conditioning pack to the free stream airflow” (lines 11-12) constitutes a functional limitation, there being no differentiating structure recited.
Regarding claim 10, Army et al. discloses an aircraft air as discussed above, where the exterior panel is a pack bay door (i.e. the exterior panel defines a door of the pack bay) (Figures 1 and 3).
Regarding claim 11, Army et al. discloses an aircraft air as discussed above, where the air conditioning pack comprises a heat exchanger (i.e. as defined by 23) (Paragraph 13) comprising a top side and a plurality of lateral sides (Annotated Figure 3), the assembly further comprising a layer of thermally insulative material (32) extending across the top side and the plurality of lateral sides (Paragraph 20).
Regarding claim 13, Army et al. discloses an aircraft as discussed above, where the air conditioning pack comprises a bottom wall (26L), where at least a portion of the bottom wall extends through the opening in the exterior panel (Figures 1 and 3, see also Paragraphs 14-15).
Regarding claim 14, Army et al. discloses an aircraft as discussed above, where the portion of the bottom wall extending through the opening has an airfoil cross-sectional shape (Figures 1 and 3, see also Paragraphs 14-15: The bottom wall has a cross-section that is curved to define a shape that resembles an airfoil, where the cross-section the shape of the bottom wall matches a shape of the exterior panel).
Regarding claim 17, Army et al. discloses a method of assembling an aircraft (Paragraphs 16-19: Removal and installation of an ECS pack 22 with respect to an aircraft), the method comprising: defining a pack bay (a pack bay is defined by an opening 16) on an underside of the aircraft (Figures 1 and 3), where the pack bay includes an interior (Figures 1 and 3, see also Paragraphs 14-15),
Positioning an air conditioning pack (i.e. 22) within the interior (Figures 1 and 3, see also Paragraphs 14-15 and Paragraphs 16-19), where the air conditioning pack is configured to discharge heat (Paragraphs 14-15),
Positioning an exterior panel (Defined by element 14 of 10) in close proximity to the air conditioning pack to at least partially define the interior (Figures 1 and 3, see also Paragraphs 14-15 and Paragraphs 16-19), where the exterior panel includes an opening defined therein (i.e. 16), where the exterior panel is positioned such that a first side thereof (Annotated Figure 3: Defined by a surface of 16B that defines the opening 16) faces towards the air conditioning pack (Figures 1 and 3), and such that a second side thereof (Annotated Figure 3: Defined by a surface of 16A that surrounds the opening 16) defines an exterior surface of the aircraft configured to be in communication with a free stream airflow (Figures 1 and 3), and

Regarding claim 19, Army et al. discloses a method as discussed above, where the air conditioning pack comprises a bottom wall (26L), the method further comprising orienting the air conditioning pack such that at least a portion of the bottom wall extends through the opening in the exterior panel (Figures 1 and 3, see also Paragraphs 14-15 and Paragraphs 16-19).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Army et al. (US 2009/023043), and further in view of Merenksy (US 4,969,509).
Regarding claims 3, 12, and 18, Army et al. discloses an aircraft air conditioning pack assembly, an aircraft, and a method as discussed above.  While Army 
Merenksy teaches an aircraft air conditioning pack assembly comprising: an air conditioning pack (Figure 1: A device encompassing spaces 13 and 16) configured to discharge heat (Col. 2, lines 1-47: The air conditioning pack discharges heat to ambient) and an exterior panel (Defined by 10) positioned in close proximity to the air conditioning pack (Figure 1), where the air conditioning pack defines a “top side” (i.e. an interior side) and a “bottom wall” (i.e. an exterior side) and a plurality of lateral sides (Annotated Figure 1), where there is a layer of thermally insulative material (14, 19) extending across the top side and the plurality of lateral sides (Annotated Figure 1 and Col. 2, lines 1-47), and where the layer of thermally insulative material does not extend between the air conditioning pack and the exterior panel (Annotated Figure 1 and Col. 2, lines 1-47: Thermally insulative material is provided on all side of the air conditioning pack except for a location of the exterior side which is between ambient and space 13).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the thermally insulative material as disclosed by Army et al. to surround all but one side of an air conditioning pack as taught by Merenksy to improve aircraft air conditioning pack assembly operating efficiency by reducing a thermal resistance between the air conditioning pack and ambient air.

    PNG
    media_image2.png
    546
    686
    media_image2.png
    Greyscale

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Army et al. (US 2009/023043), and further in view of Fluegel (US 5,423,498).
Regarding claims 6 and 15, Army et al. discloses an aircraft air conditioning pack assembly and aircraft as discussed above.  However, Army et al. does not explicitly teach or disclose a thermally conductive material positioned between the air conditioning pack and the bottom wall.
Fluegel teaches an aircraft air conditioning pack assembly comprising: an air conditioning pack (Figure 1: An air conditioning pack 10 having a heat exchanger 14) configured to discharge heat (Col. 4, lines 11-36: The air conditioning pack discharges heat to ambient) and an exterior panel (Defined by 22) positioned in close proximity to the air conditioning pack (Figures 1-4), where the air conditioning pack defines a “bottom wall” (Figures 3-4: Defined by a side of 14 that is in contact with 20), and where .

Claims 7, 8, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Army et al. (US 2009/023043), and further in view of Gruensfelder et al. (US 5,979,828).
Regarding claims 7, 8, 16, and 20, Army et al. discloses an aircraft air conditioning pack assembly and aircraft as discussed above.  While Army et al. discloses the air conditioning pack as disposed within the opening of the exterior panel (Figures 1 and 3, see also Paragraphs 14-15) such that the first side of the exterior panel defines an interior side of the exterior panel (Figures 1 and 3, see also Paragraphs 14-15), Army et al. does not explicitly teach or disclose a seal member positioned between the air conditioning pack and the opening of the exterior panel.
Gruensfelder et al. teaches a gap sealing arrangement between a first element (e.g. a door 14) (Col. 1, lines 56-67) and a corresponding second element (e.g. an opening of an exterior panel) (Col. 1, lines 56-67: An opening defined by fuselage 12), comprising: a seal member (32) positioned between the first element that is disposed within an opening and perimeter of the second element (Col. 1, lines 56-67: The sealing 
Note: It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the claim is not patentable and is fully met by the reference.  See In re Swinehart, 169 USPQ 226.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.  In the instant case, the limitation “the seal member is configured to restrict inflow of the free stream airflow through the opening and towards the interior side of the exterior panel that the air conditioning pack is proximate to” (lines 5-7) constitutes a functional limitation, there being no differentiating structure recited.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2012/0325967 discloses a seal for a panel opening.
US 7,325,772 discloses an aircraft heat dissipation system.
US 2008/0019842 discloses an aircraft heat dissipation system.
US 2020/0140094 discloses an aircraft heat dissipation system.
US 2021/0031937 discloses an aircraft heat dissipation system.
US 2013/0333857 discloses an aircraft heat dissipation system.
US 2011/0186263 discloses an aircraft heat dissipation system.
US 2007/0095521 discloses an aircraft heat dissipation system.
US 2013/0331019 discloses various aircraft heat dissipation system configurations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391.  The examiner can normally be reached on Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON N THOMPSON/Examiner, Art Unit 3763   
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763